Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: The reference cited as JP 2014-65409 and submitted on the IDS does not appear to be relevant to the instant application.  Is the document number correct?
Appropriate correction is required.
Claim Objections
Claims 1 and 14-26 are objected to because of the following informalities:  
a.	Claim 1, line 3; and Claim 22, line 3, “a first end” should be “a first end of the fins”;
b.	Claim 1, line 3; and Claim 22, line 3, “a second end” should be “a second end of the fins”;
c.	Claim 1, line 6; and Claim 22, line 6, add “:” (colon) after “covering”;
d.	Claim 1, line 12; and Claim 22, line 12, “inside” should be “an inside”;
e.	Claim 1, line 12; and Claim 22, line 12, “outside” should be “an outside”;
f.	Claim 1, lines 14 and 25; and Claim 22, line 14, “inside” should be “the inside” having antecedence in claim 1, line 12 and claim 22, line 12, respectively;
g.	Claim 1, lines 14 and 25; and Claim 22, line 14, “outside” should be “the outside” having antecedence in claim 1, line 12 and claim 22, line 12, respectively;
h.	Claim 1, line 21; and Claim 23, line 4, delete “in the housing”;
i.	Claim 16, line 5; Claim 17, lines 8-9; Claim 18, line 3; Claim 20, lines 2 and 3; Claim 25, lines 8-9, “the second end side” should be “the second end” having antecedence in claim 1, line 3 and claim 22, line 3, respectively;
j.	Claim 17, line 2; and Claim 25, line 2, “and including” should be “, the step portion including”;
k.	Claim 17, line 3; and Claim 25, line 3, “shape” should be “shape,”;
l.	Claim 17, line 4; and Claim 25, line 4, “at least a part” should be “, the cutout portion located on at least a part”;
m.	Claim 17, lines 6 and 8; and Claim 25, lines 6 and 8, “provided located” should be “located”;
n.	Claim 17, line 6; Claim 18, lines 2 and 3; Claim 20, line 3; Claim 25, line 12, “the first end side” should be “the first end” having antecedence in claim 1, line 3 and Claim 25, line 3, respectively;
o.	Claim 19, lines 2-3; and Claim 25, line 13, delete “a surface defined by”; and
p.	Claim 22, line 8, “component” should be “electronic component”.
Appropriate correction is required.
		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano (EP 2890227).
With respect to Claim 22, Hamano teaches a semiconductor device comprising: a heat sink (fig. 2, 6b) including fins (see fig. 2) forming a first wind path in which first cooling air flows from a first end (fig. 7, bottom of 6b) toward a second end (fig. 7, top of 6b) and a base portion (fig. 2, near side of front surface of 6b) having a plate shape (see fig. 2), the heat sink being provided with a semiconductor module (5b) on a first surface (fig, 2, near side of front surface of 6b) of the base portion and the fins (fig. 2, far side of front surface of 6b) standing on a second surface (fig. 2, far side of front surface of 6b) of the base portion; a housing (figs. 2 and 7, 3b,11b) attached (see figs. 2 and 7) to the base portion of the heat sink and covering  (see figs. 2 and 7) the first surface of the base portion, the semiconductor module, an electronic component (fig. 2, components of 4b) operating in association with the semiconductor module, and a circuit board (fig. 2, circuit board of 4b) to which the component is mounted, the housing accommodating the semiconductor module in a space (see fig. 7) formed between the first surface and the housing; a fan (7b) configured to send the first cooling air (fig. 7, outlined arrows) toward the first wind path (fig. 7, path of outlined arrows) to cool the fins; a first ventilation port (at bottom of fig. 7) communicating inside (inside of fig. 7) of the housing and outside (outside of fig. 7) of the housing and configured to take second cooling air (fig. 7, solid arrows) into the housing; and a second ventilation port (at upper-left of fig. 7) communicating inside of the housing and outside of the housing and configured to discharge (see fig. 7) the second cooling air taken into the housing to the outside of the housing, wherein the fan is configured to send (see fig. 7) the second cooling air toward the first ventilation port further, and the fan sends (¶[0032]) the second cooling air toward (see fig. 7) the first ventilation port, thereby the first ventilation port and the second ventilation port forming, in the housing, a second wind path (fig. 7, path of solid arrows) in which the second cooling air is taken in (see fig. 7) from the first ventilation port and discharged from the second ventilation port to the outside of the housing.
With respect to Claim 23, Hamano teaches the first ventilation port is provided above (a portion of intake thru 8b denoted by left-most row of solid vertical arrows) a half-height (at approx. 3rd left row of solid vertical arrows) of a highest (see fig. 2, near side of components mounted on 4b) part in height of the electronic component from the circuit board, the electronic component being mounted on a surface (fig. 2, near side of circuit board of 4b) of the circuit board in the housing, and a wind speed (fig. 7, speed of solid row of vertical arrows adjacent to circuit board of 4b) of the second cooling air on the surface of the circuit board is lower (based upon the configuration of fig. 8 and 9 which enlarges the outlet plenum near the upper-left side which to create a higher flow especially in left solid rows of vertical arrows, therefore in fig. 7 where upper surface if cover 11b is horizontal, the flow rate of solid arrow rows away from the circuit board of 4b is lower than the flow rate of the solid arrow rows away from the circuit board of 4b) than a wind speed (fig. 7, speed of solid row vertical arrows that is not adjacent to circuit board of 4b) of the second cooling air on the electronic component.  
With respect to Claim 24, Hamano teaches the second ventilation port is provided above (see fig. 7, height of electrical components is extending leftward from circuit board of 4b, second ventilation port is at upper-left of fig. 7) the half-height of the highest part of the electronic component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hamano (EP 2890227).
Hamano discloses the claimed invention except for an electronic component heat sink.  Official Notice is taken that an electronic component heat sink provided in the second wind path formed in the housing and configured to cool the electronic component is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hamano with a well-known electronic component heat sink for the purpose of increasing the surface area for greater dissipation of heat into the second wind path for greater reliability of operation of the electronic component.
REASONS FOR ALLOWANCE
The claims 1 and 14-21 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a fan configured to send the first cooling air toward the first wind path to cool fins of a heat sink, a first ventilation port is provided above a half-height of a highest part in height of an electronic component from a circuit board, a second ventilation port extends through the first surface and the second surface of a base portion of the heat sink in a housing, and the semiconductor device further comprises, in the housing, a second wind path in which the second cooling air is taken in from the first ventilation port and discharged from the second ventilation port to the outside of the housing due to a pressure difference between [the] inside of the housing and [the] outside of the housing formed at the second ventilation port due to a flow of the first cooling air.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The claim 25 is allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 25, comprising the base portion has a step portion provided on the first surface[, the step portion includes] at least a part of a first side forming the plate shape and a cutout portion extending through the first surface and the second surface[, the cutout portion located on] at least in a part of a second side forming the plate shape, the first side on which the step portion is [located] on the first end [] of the fins, the second side on which the cutout portion is [located] on the second end [] of the fins, the first ventilation port includes at least a part of the step portion, and the second ventilation port includes at least a part of the cutout portion, and the fan is provided on the first end [] of the fins and provided such that an upper end portion of the fan is located above [] a bottom surface of the step portion of the base portion.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 25 patentable over art of record.  	
Suggested Claim Amendments
The Examiner offers the following proposed amendments.  This are slightly different from the proposed claim set previously e-mailed to Applicant:

1. A semiconductor device comprising:
a heat sink including fins forming a first wind path in which first cooling air flows from a first end of the fins toward a second end of the fins and a base portion having a plate shape, the heat sink being provided with a semiconductor module on a first surface of the base portion and the fins standing on a second surface of the base portion;
a housing attached to the base portion of the heat sink and covering:
the first surface of the base portion,
the semiconductor module,
an electronic component operating in association with the semiconductor module, and
a circuit board to which the electronic component is mounted,
the housing accommodating the semiconductor module in a space formed between the first surface and the housing;
a fan configured to send the first cooling air toward the first wind path to cool the fins;
a first ventilation port communicating an inside of the housing and an outside of the housing and configured to take second cooling air into the housing; and
a second ventilation port communicating the inside of the housing and the outside of the housing and configured to discharge the second cooling air taken into the housing to the outside of the housing, wherein
the first ventilation port is provided above a half-height of a highest part in height of the electronic component from the circuit board, the electronic component being mounted on a surface of the circuit board 
the second ventilation port extends through the first surface and the second surface of the base portion in the housing, and
the semiconductor device further comprises, in the housing, a second wind path in which the second cooling air is taken in from the first ventilation port and discharged from the second ventilation port to the outside of the housing due to a pressure difference between the inside of the housing and the outside of the housing formed at the second ventilation port due to a flow of the first cooling air.
2-13. (canceled)
14. The semiconductor device according to claim 1, wherein a wind speed of the second cooling air on the surface of the circuit board is lower than a wind speed of the second cooling air on the electronic component.
15. The semiconductor device according to claim 1, wherein the second ventilation port is provided above the half-height of the highest part of the electronic component.
16. The semiconductor device according to claim 1, wherein
the first ventilation port is provided on the housing,
the base portion has a cutout portion extending through the first surface and the second surface at least in a part of one side forming the plate shape,
the one side on which the cutout portion is provided locates on the second end [[side]] of the fins, and
the second ventilation port includes at least a part of the cutout portion.
17. The semiconductor device according to claim 1, wherein
the base portion has:
a step portion provided on the first surface, the step portion includes at least a part of a first side forming the plate shape, and
a cutout portion extending through the first surface and the second surface, the cutout portion located on at least in a part of a second side forming the plate shape,
the first side on which the step portion is located on the first end [[side]] of the fins,
the second side on which the cutout portion is located on the second end [[side]] of the fins,
the first ventilation port includes at least a part of the step portion, and
the second ventilation port includes at least a part of the cutout portion.
18. The semiconductor device according to claim 1, wherein the fan is provided on the first end [[side]] of the fins and configured to send the first cooling air by sending out air from the first end [[side]] toward the second end [[side]].
19. The semiconductor device according to claim 18, wherein the fan is provided such that an upper end portion of the fan is located lower than 
20. The semiconductor device according to claim 1, wherein the fan is provided on the second end [[side]] of the fins and configured to send the first cooling air by drawing in air from the first end [[side]] toward the second end [[side]].
21. The semiconductor device according to claim 1, further comprising an electronic component heat sink provided in the second wind path formed in the housing and configured to cool the electronic component.
22. (including claim 25) A semiconductor device comprising:
a heat sink including fins forming a first wind path in which first cooling air flows from a first end of the fins toward a second end of the fins and a base portion having a plate shape, the base portion has:
a step portion provided on the first surface, the step portion includes at least a part of a first side forming the plate shape, and
a cutout portion extending through the first surface and the second surface, the cutout portion located on at least in a part of a second side forming the plate shape,
the first side on which the step portion is located on the first end of the fins,
the second side on which the cutout portion is located on the second end of the fins,
the heat sink being provided with a semiconductor module on a first surface of the base portion and the fins standing on a second surface of the base portion;
a housing attached to the base portion of the heat sink and covering:
the first surface of the base portion,
the semiconductor module,
an electronic component operating in association with the semiconductor module, and
a circuit board to which the electronic component is mounted,
the housing accommodating the semiconductor module in a space formed between the first surface and the housing;
a fan configured to send the first cooling air toward the first wind path to cool the fins, the fan is provided on the first end of the fins and provided such that an upper end portion of the fan is located above a bottom surface of the step portion of the base portion;
a first ventilation port communicating an inside of the housing and an outside of the housing and configured to take second cooling air into the housing, the first ventilation port includes at least a part of the step portion; and
a second ventilation port communicating the inside of the housing and the outside of the housing and configured to discharge the second cooling air taken into the housing to the outside of the housing, the second ventilation port includes at least a part of the cutout portion, wherein
the fan is configured to send the second cooling air toward the first ventilation port further, and
the fan sends the second cooling air toward the first ventilation port, thereby the first ventilation port and the second ventilation port forming, in the housing, a second wind path in which the second cooling air is taken in from the first ventilation port and discharged from the second ventilation port to the outside of the housing.
23. The semiconductor device according to claim 22, wherein
the first ventilation port is provided above a half-height of a highest part in height of the electronic component from the circuit board, the electronic component being mounted on a surface of the circuit board 
a wind speed of the second cooling air on the surface of the circuit board is lower than a wind speed of the second cooling air on the electronic component.
24. The semiconductor device according to claim 23, wherein the second ventilation port is provided above the half-height of the highest part of the electronic component.
25. (Cancel) 
26. The semiconductor device according to claim 22, further comprising an electronic component heat sink provided in the second wind path formed in the housing and configured to cool the electronic component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2016/002016 discloses a device have to separate cooling air flows, one for a heat sink and another for electronic component within a housing.  JP 2013-93364 discloses an airflow splitting into first and second portions, and then recombining, where both portions of the airflow utilize the same inlet and out ventilation ports.  US 8,310,830 and 8,363,408 discloses an airflow splitting into first and second portions, where both portions of the airflow utilize the same inlet ventilation port.  US 7,724,521 (fig. 2D) and 8,031,470 (fig. 2B) disclose using two separate inlet ventilation ports to accelerate air flow to a single outlet ventilation port.  US 7,218,517 discloses using two separate inlet ventilation ports to accelerate air flow to a single outlet ventilation port.  US6,621,700 discloses a fan to create two separate airflow, one of through fins of a heat sink and another over electronic components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/9/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835